436 F.2d 1377
UNITED STATES of America, Plaintiff-Appellee,v.Louis Joseph GIOVANINI, Appellant.
No. 26260.
United States Court of Appeals, Ninth Circuit.
February 5, 1971.

Appeal from the United States District Court for the Central District of California; William P. Gray, Judge.
David M. Rothman (argued), Los Angeles, Cal., for appellant.
Irving Prager (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before CHAMBERS, MURRAH* and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We find that United States v. Haughton, 413 F.2d 736 (9th Cir. 1969), and Gutknecht v. United States, 396 U.S. 295, 90 S.Ct. 506, 24 L.Ed. 532 (1970), relied upon heavily by defendant-appellant, are of no assistance to him on the facts here.



Notes:


*
 The Honorable Alfred P. Murrah, Senior Circuit Judge, Tenth Circuit, sitting by designation